This cause having heretofore been submitted to the Court upon the transcript of the record of the order herein and brief of counsel for the appellant, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said order of the circuit court overruling the exceptions *Page 1449 
of the complainant to the answer of the defendants. It is therefore considered, ordered, and decreed by the Court that the said order of the circuit court be, and the same is hereby, affirmed.
TERRELL, C. J., and ELLIS and BROWN, J. J., concur.